DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 26-34, 38, 40, 43-47, 49 and 81-83 are pending in this office action, of which claims 26, 81 and 82 are independent claims.

Claim Objections
Claim 83 is objected to because of the following informalities:  Claims 83 depends on claim 367 which is not in the claim list.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-34, 38, 40, 43-47, 49 and 81-83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 26 recites “a method implemented by a digital machine”, claims 81 and 82 recite “a machine system”, however, it is noted that the use of the word “system” does not inherently mean that the claims are directed towards a machine or article of manufacture.  The body of the claim does not define any specific hardware (i.e. a processor, memory) to execute the recited encompassing purely software modules.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  Therefore, the claimed system is not limited to embodiments which include the hardware necessary to 
Claims 26-34, 38, 40, 43-47, 49 and 81-83 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

b. 	The claim 26 further recites “computer-readable storage” which is described in the specification para 0367 as “A computer-readable medium or another form of a software product transfer means or machine-instructing means (including but not limited to, a hard disk, a compact disk, a flash memory stick, a downloading of ver. 2/10/2009 - 292 - M-17332 USmanufactured instructing signals over a network) may be used for instructing an instructable machine (client machine and/or in-cloud servers) to carry out their respective activities”, thus the recitation of computer-readable storage appears to cover signals and Signals are directed to a non-statutory subject matter. 
Claims 26-34, 38, 40, 43-47, 49 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-34, 38, 40, 43-47, 49 and 81-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-29, 31-34, 180, 46-47, 49, 360, 367 and 368 of U.S. Patent No. 10,691,726. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application #16/812,680
US Patent #10691726
Claim 26. (Original) A method implemented by a digital machine and further comprising:











(a) maintaining in computer readable storage a plurality of first data objects [[ 450 ]] each representing a respective topic node in a hierarchical tree of logically interconnected nodes; and 

(b) maintaining as an integrated part of each given one of the first data objects, one or more logical links [[459, 459X]] to respective data resources [[469a ]] that provide on-topic data 
Claim 26. (Previously Presented) The method of Claim 221 wherein: the respective users of the machine system include ones who might be subsequently identified as the automatically associated one or more persons for whom the corresponding information and/or the other offerings are likely to, or would likely be of current interest at corresponding times and/or corresponding places, and said causing of the automated and automatically repeated determining of which, if any, of one or more items of the corresponding content are likely or would likely be of interest or not of interest, is further based on: 
causing an up to date maintaining in computer readable storage of the organized mapping of plural topics so as to provide a plurality of first data objects each representing an up to date respective topic node in a hierarchical tree of logically interconnected topic nodes; and 
causing an up to date maintaining, as an integrated part of each of plural given ones of the first data objects, of one or more logical links to respective data resources so as to thereby 
Claim 27. (Previously Presented) The method of Claim 26 wherein the data resources include an online real time communications exchange forum [[ 469a]] having recent exchanges directed to the topic of the topic node or expected to soon have exchanges directed to the topic of the topic node, where the recentness of the recent exchanges and the sooness of the soon to-be expected exchange are defined by prespecified time durations.
Claim 27. (Previously Presented) The method of Claim 26 wherein the up to date maintained data resources include one or more identified telecommunications-mediated information exchange forums including online real time chat rooms having recent exchanges directed to the topic of the topic node or expected to soon have exchanges directed to the topic of the topic node, where the recentness of the recent exchanges are defined by pre-specified time durations and formation and availability of the soon to-be expected exchange are defined by pre-specified preferences for exchange property attributes of potential invitees.
Claim 28. (Original) The method of Claim 26 wherein the data resources include an online web page [[357]] that provides content corresponding to the topic of the first data object.
Claim 28. (Previously Presented) The method of Claim 26 wherein the up to date maintained data resources include an online web page that provides content corresponding to the topic of a corresponding given one of the first data objects.
Claim 29. (Original) The method of Claim 26 wherein the data resources include an online 
Claim 29. (Previously Presented) The method of Claim 26 wherein the one or more items of the 
Claim 30. (Original) The method of Claim 29 wherein the proposed meeting results from buried content [[ 358,359 ]] that could have but was not displayed to one or more of the users
Claim 31. (Previously Presented) The method of Claim 221 wherein the automated using of one or more of the respective planning files of the respective users occurs and includes using said data (b14) indicative of current calendared events of the respective user and said used data (b14) is automatically obtained from buried content of a machine accessed by the respective user, where the buried content is not being perceived by the respective user and includes a scheduling calendar of the respective user.
Claim 31. (Original) The method of Claim 29 wherein the buried content includes a 
Claim 31. (Previously Presented) The method of Claim 221 wherein the automated using of one or more of the respective planning files of the respective users occurs and includes using said 
Claim 32. (Original) The method of Claim 29 wherein the buried content includes a pressing contacts list [[358]] of the one of the users.
Claim 32. (Previously Presented) The method of Claim 221 wherein the automated using of one or more of the respective planning files of the respective users occurs and includes using said data (b 16) indicative of current persons-to-contact tasks of the respective user and said used data (b16) is automatically obtained from buried content of a machine accessed by the respective user, where the buried content is not being perceived by the respective user and includes a pressing contacts list of the respective user.
Claim 33. (Original) The method of Claim 26 wherein said maintaining of the one or more logical links [[459, 459X]] to respective data resources [[469a]] includes for each of at least some of the given first data objects, 
Claim 33. (Previously Presented) The method of Claim 26 wherein said caused up to date maintaining of the one or more logical links to respective data resources includes for each of at least some of the given first data objects, causing automatically repeated pruning from the linked-
Claim 34. (Original) The method of Claim 26 wherein said maintaining of the one or more logical links [[ 459, 459X ]] to respective data resources [[469a ]] includes for each of at least some of the given first data objects, repeatedly adding to the linked-to data resources, additional data resources that provide on-topic data corresponding to the given topic associated with the topic node of the given first data object.
Claim 34. (Previously Presented) The method of Claim 26 wherein said caused up to date maintaining of the one or more logical links to respective data resources includes for each of at least some of the given first data objects, causing automatically repeated adding to the linked-to data resources, of links to additional data resources that provide on-topic data corresponding to the given topic associated with the topic node of the given first data object.
Claim 38. (Previously Presented) The method of Claim 26 wherein said maintaining of the first data objects includes maintaining respectively stored collections [[ 454-456 ]] of one or more topic hints respectively used for each of at least some of the given first data objects where the topic hints are 
Claim 180. (Previously Presented) The method of Claim 175 and further comprising: causing at least one of the primary names, primary specifications, URL hints, keyword hints and metadata hints of the respective cognition nodes to be stored in a searchable database so that cognition nodes having commonality with respect 
Claim 40. (Original) The method of Claim 38 wherein the respectively stored collections of one or more topic hints include credential-supported URL hints [[ 456 ]] that are popularly provided in the CFi's of topic-credentialed ones of the users whose topic lookup mechanisms touch upon the respective first data objects, the topic-credentialed users being those who have validated or unvalidated credentials in the current topic or topics covered by the respective first data objects.
Claims 180. (Previously Presented) The method of Claim 175 and further comprising: causing at least one of the primary names, primary specifications, URL hints, keyword hints and metadata hints of the respective cognition nodes to be stored in a searchable database so that cognition nodes having commonality with respect to the database stored primary names, primary specifications, URL hints, keyword hints and metadata hints of the respective cognition nodes can be co-located with use of the database.
Claim 43. (Original) The method of Claim 38 wherein the respectively stored collections of one or more topic hints include credential-supported keyword hints [[ 456, 330b ]] that 
Claim 180. (Previously Presented) The method of Claim 175 and further comprising: causing at least one of the primary names, primary specifications, URL hints, keyword hints and 
Claim 44. (Original) The method of Claim 38 wherein the respectively stored collections of one or more topic hints include common meta-tag hints [[ 455b, 317a ] ] that are popularly provided in the CFi's of average ones of the users whose topic lookup mechanisms touch upon the respective first data objects.
Claim 180. (Previously Presented) The method of Claim 175 and further comprising: causing at least one of the primary names, primary specifications, URL hints, keyword hints and metadata hints of the respective cognition nodes to be stored in a searchable database so that cognition nodes having commonality with respect to the database stored primary names, primary specifications, URL hints, keyword hints and metadata hints of the respective cognition nodes can be co-located with use of the database.
Claim 45. (Original) The method of Claim 38 wherein the respectively stored collections of one or more topic hints include common 
Claim 180. (Previously Presented) The method of Claim 175 and further comprising: causing at least one of the primary names, primary specifications, URL hints, keyword hints and 
Claim 46. (Original) The method of Claim 26 wherein said maintaining of the first data objects includes maintaining respectively stored and system modifiable logical links [[ 457 ]] between parent and respective child node representing ones of the given first data objects.
Claim 46. (Previously Presented) The method of Claim 26 wherein said caused up to date maintaining of the first data objects includes a causing of a maintaining of up to date and respectively stored and system modifiable logical links between parent node representing ones and corresponding respective child node representing ones of the given first data objects.
Claim 47. (Original) The method of Claim 26 wherein said maintaining of the first data objects includes maintaining respectively stored and system modifiable logical links [[ 458 ]] between parent and respective distant progeny node representing ones of the given first data objects.
Claim 47. (Previously Presented) The method of Claim 26 wherein said caused up to date maintaining of the first data objects includes a causing of a maintaining of up to date and respectively stored and system modifiable logical links between parent node representing ones and corresponding respective distant progeny node representing ones of the given first data objects.
Claim 49. (Original) The method of Claim 26 wherein said maintaining of the first data objects includes maintaining respectively stored and topic space wise unique ones of positioning coordinates [[ 450pc ] ] in a given topic space for substantially all of the first data objects.
Claim 49. (Previously Presented) The method of Claim 26 wherein said caused up to date maintaining of the first data objects includes a causing of a maintaining of up to date and respectively stored and topic space wise unique ones of positioning coordinates in the nodes populated topic space for substantially all of the first data objects.
Claim 81. (Previously Presented) A content worthwhileness scoring method that automatically scores shareable content according to how worthwhile it may be for respective users of a machine system to give attention to the shareable content, the method comprising:(a) automatically repeatedly determining one or more demographic attributes of respective, information contributing users of the machine system whose respective visitations to a respective cognition representing node maintained by the machine system and/or to a respective information exchange forum maintained by the machine system brings contributable data to the respectively visited node and/or forum as part of informational 
Claim 360. (Previously Presented) A content worthwhileness scoring method that automatically scores shareable content according to how worthwhile it may be for respective users of a machine system to give attention to the shareable content, the method comprising:(a) automatically repeatedly determining one or more demographic attributes of respective, information contributing users of the machine system whose respective visitations to a respective cognition representing node maintained by the machine system and/or to a respective information exchange forum maintained by the machine system brings contributable data to the respectively visited node and/or forum as part of informational 
Claim 82. (Previously Presented) An automated method for creating a community of users who are currently or recently focusing on a common cognition, the method comprising:  -8- Attorney Docket No. RAPA-01732US2 rapa/1732us2/1732us2-Prelim-Amend-2(a) automatically repeatedly determining likely cognitions of current or recent focus of respective online users of a machine system, the cognitions being respectively represented by respective cognition-representing data objects stored by the machine system, the determining of likely cognitions of current or recent focus including automatically repeatedly determining that respective clues gathered about current or recent states of the respective users correspond 
Claim 367. (Previously Presented) An automated method for creating a community of users who are currently or recently focusing on a common cognition, the method comprising: (a) automatically repeatedly determining likely cognitions of current or recent focus of respective online users of a machine system, the cognitions being respectively represented by respective cognition-representing data objects stored by the machine system, the determining of likely cognitions of current or recent focus including automatically repeatedly determining that respective clues gathered - 97 - Attorney Docket No. RAPA-01732US1 rapa/1732us1/1732us1-response-005about current or recent states of the respective users correspond 
Claim 83. (Previously Presented) The method of Claim 367 wherein the cognition-representing data objects include topic-representing data objects organized hierarchically and/or spatially within a cognitions representing space.
Claim 368. (Previously Presented) The method of Claim 367 wherein the cognition- representing data objects include topic-representing data objects organized hierarchically and/or spatially within a cognitions representing space.


Claims 26-34, 38, 40, 43-47, 49 and 81-83 are non provisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘464 patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘464 patent.  This is a non provisional obviousness-type double patenting rejection.
, would provide a system that will provide intended results of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-34, 38, 40, 43-47, 49 and 81-83 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rapaport et al., US 20060161457 A1 (hereinafter “Rapaport”).

As to claim 26,
Rapaport teaches a method implemented by a digital machine (Rapaport, para 0233, FIG. 1A of the computer-automated system 80-87 is intended to broadly convey a machine-implemented carrying out of one or more aspects of the present disclosure. As those skilled in the computer arts know, there are many possible methods for interconnecting components of a computer system in order to realize the represented results) and further comprising:
(a) maintaining in computer readable storage a plurality of first data objects [[ 450 ]] each representing a respective topic node in a hierarchical tree of logically interconnected nodes (Rapaport, para 0199 and 0202, Topic Attributes may each include a priority value that assigns a relative priority to the associated Topic where the assigned priority is relative to corresponding assigned priorities(i.e., logically interconnected) of other Topics (i.e., data objects). Each Topic Attributes may further include one or more default Topic prompt specifications, and/or a parameter that determines if the Topic is active on the System or not with para 0202 for By organizing Topics into Topic Groups, it is easier to select a particular Topic); and 
(b) maintaining as an integrated part of each given one of the first data objects, one or more logical links [[459, 459X]] to respective data resources [[469a ]] that provide on-topic data corresponding to a given topic associated with the topic node of the given first data object (Rapaport, para 0202 and 0203, In accordance with the present disclosure, an automated mechanism may be constructed and configured to provide a set of Topics (e.g., Asthma Follow Ups) for a given Application (e.g., Alpha Clinic), where each Topic contains at least one Topic Dialog, and where the Topic Dialog is suitably organized for managing a given medical diagnosis and treatment plan (i.e., data resources)).  

As to claim 27,
Rapaport teaches the data resources include an online real time communications exchange forum [[ 469a]] having recent exchanges directed to the topic of the topic node or expected to soon have exchanges directed to the topic of the topic node (Rapaport, para 0119, 0203, 0205-0208, an automated mechanism may be constructed and configured to provide a set of Topics (e.g., Asthma Follow Ups) for a given Application (e.g., Alpha Clinic), where each Topic contains at least one Topic Dialog, and where the Topic Dialog is suitably organized for managing a given medical diagnosis and treatment plan with para 0205 for During the automated Interview Dialog (i.e., online real-time communication), if a Patient response to a given question is determined by the System to be indicative of a problem, the System may automatically set an Information Alert for this Interview Dialog and may thereafter automatically signal the Medical Provider related to the Interview of the situation by way of the Medical Provider's Alert Summary Screen and/or by way of other Alert Reporting mechanisms.  In this way, the System can automatically provide a means for the Medical Provider to be directly notified of the problem so that follow up efforts can be initiated rapidly with para 0119 for topic category: Acute Illness Follow-up), 
where the recentness of the recent exchanges and the sooness of the soon to-be expected exchange are defined by pre-specified time durations (Rapaport, para 0146 and 0208, In one embodiment, such a Test, or Consult-Referral Follow-Up Interview contains at least two Interview Dialogs: A first one that contacts the Patient prior to the appointment to serve as an appointment reminder and a second one that contacts the Patient after the appointment to confirm the appointment or test was completed.  If the second Interview Dialog fails to timely confirm that there was adequate follow up, an Information or Retrieval Alert, as is appropriate, is automatically generated by the System. See also 0210 for topic category health maintenance).  
As to claim 28,
(Rapaport, para 0113, 0205, 0775 and 0145, Channel Type: A main characterizing attribute of the informational delivery channel means such as telephone, web, email).  
As to claim 29,
Rapaport teaches the data resources include an online proposal for a meeting between two or more users where the proposed meeting is defined as covering the topic of the first data object (Rapaport, para 0212, A System in accordance with the disclosure may also automatically or semi-automatically instantiate one or more Interviews under the Topic Category of Missed Appointments. Typically the task of manually filling in certain customizable message fields is delegated to a particular Medical Assistant who is responsible for keeping track of the Patient that did not keep his or her appointment).  

As to claim 30,
Rapaport teaches the proposed meeting results from buried content [[ 358,359 ]] that could have but was not displayed to one or more of the users (Rapaport, para 0113 and 0118, interview and dialogs are targeted for specific patient).  

As to claim 31,
Rapaport teaches the buried content includes a scheduling calendar [[ 359 ]] of the one of the users (Rapaport, para 0113, the Interview Dialog content may be automatically varied in response to pre-established, and/or target-centric, Patient Attribute values so as to accommodate context-based preferences of the patient. More generically speaking, Interview Dialog content may be automatically varied in response to content-controlling Attributes of one or more of the Person objects or of other Entities that are logically associated with the Interview).  

As to claim 32,
Rapaport teaches the buried content includes a pressing contacts list [[358]] of the one of the users (Rapaport, para 0692, If the Medical Provider then selects an appropriate one or more names from these, a corresponding one or more Send Interview screens may be responsively displayed with System-available parts of the corresponding Patient specific information filled in it. (See for example FIG. 13 discussed below)).  

As to claim 33,
Rapaport teaches said maintaining of the one or more logical links [[459, 459X]] to respective data resources [[469a]] includes for each of at least some of the given first data objects, repeatedly pruning from the linked-to data resources those resources that no longer provide on-topic data corresponding to the given topic associated with the topic node of the given first data object (Rapaport, para 0167, Expired--the Interview Dialog has been on the System for a set period of time after which it is no longer eligible for attempted delivery. A Database Cleanup and Archiving Agent can remove such Dialogs from the System. See also para 0435, the Pattern-Driven Interviews Instantiating Agent 432 automatically and periodically loads each Agent Interview Instantiation Rule into memory and if the Pattern-Driven Interviews Instantiating Agent 432 finds that the Next Fire Time is less than the current time, and the Pattern-Driven Interviews Instantiating Agent 432 then performs the following steps: [0436] a. For each of the Application(s) listed in Part (i) of the Agent Interview Instantiation Rule, create a set of Patients where the Relationship Role exists. [0437] b. From the set, remove Patients who do not have each proper value for the Patient Attribute, including, if applicable, Sex Attribute, that falls within each Person Attribute Qualifying Range. [0438] c. From the set, remove Patients who are not within the Age of Person Qualifier range [0439] d. From the set, remove Patients who are not within the Calendar Date Qualifier range (i.e., no longer provide on topic data)).  

As to claim 34,
Rapaport teaches said maintaining of the one or more logical links [[ 459, 459X ]] to respective data resources [[469a ]] includes for each of at least some of the given first data objects, repeatedly adding to the linked-to data resources, additional data resources that provide on-topic data corresponding to the given topic associated with the topic node of the given first data object (Rapaport, para 0806, a Topic Dialog can contain a rule which may be used by the System for monitoring health where the rule involves the relative percent change of the pulse rate under different, standardized exercise loads. Information for this can also be recorded and used by the System as an indirect monitor of cardiac health over time. Thus, if a Patient exercised at a set treadmill speed and slope with an average pulse rate of P1, and by increasing the rate and or slope to another set of standard values had an increase in pulse to an average steady state rate of P2, the measure reported for the index of health status could be automatically evaluated (i.e., on topic data) by the System with a status defining rule of the form: Status at a given time=(Constant).times.(P2-P1)/Pav [0807] where Pav=(P2+P1)/2. Such a rule could automatically produce various actions by the System, such as setting of various alert(s) and changing of one or more Delivery Strategies, based on pre-specified ranges).  
35-37: (Canceled).  
  
As to claim 38,
Rapaport teaches said maintaining of the first data objects includes maintaining respectively stored collections [[ 454-456 ]] of one or more topic hints respectively used for each of at least some of the given first data objects where the topic hints are derived from current focus information records (CFi's) of users whose topic lookup mechanisms touch upon the respective first data objects when seeking out on-topic communication exchange forums for their respective users (Rapaport, para 0806, a Topic Dialog can contain a rule which may be used by the System for monitoring health where the rule involves the relative percent change of the pulse rate under different, standardized (i.e., topic hints) exercise loads. Information for this can also be recorded and used by the System as an indirect monitor of cardiac health over time. Thus, if a Patient exercised at a set treadmill speed and slope with an average pulse rate of P1, and by increasing the rate and or slope to another set of standard values had an increase in pulse to an average steady state rate of P2, the measure (i.e., current focus information record) reported for the index of health status could be automatically evaluated by the System with a status defining rule of the form: Status at a given time=(Constant).times.(P2-P1)/Pav [0807] where Pav=(P2+P1)/2. Such a rule could automatically produce various actions by the System, such as setting of various alert(s) and changing of one or more Delivery Strategies, based on pre-specified ranges).  
39: (Canceled).  

As to claim 40,
Rapaport teaches the respectively stored collections of one or more topic hints include credential-supported URL hints [[ 456 ]] that are popularly provided in the CFi's of topic-credentialed ones of the users whose topic lookup mechanisms touch upon the respective first data objects, the topic-credentialed users being those who have validated or unvalidated credentials in the current topic or topics covered by the respective first data objects (Rapaport, para 0091, 0271-0288, The Health Maintenance Topic Assignment Criteria structure 387 may also contain criteria for automatically generating messages that make recommendations for flu shots. Structure 387 may also contain parameters for determining the frequency and nature of periodic health maintenance disease specific inquiries, recommendations, and the like).  
41-42: (Canceled).  

As to claim 43,
Rapaport teaches the respectively stored collections of one or more topic hints include credential-supported keyword hints [[ 456, 330b ]] that are popularly provided in the CFi's of topic-credentialed ones of the users whose topic lookup mechanisms touch upon the respective first data objects, the topic-credentialed users being those who have validated or unvalidated credentials in the current topic or topics covered by the respective first data objects (Rapaport, para 0271-0288, interview addendum phrases structure and interview delegation phrases structure are a set of Phrases a Medical Provider may choose from to indicate desired action(s) by a delagee upon delegating the alerted Interview to another Person such as a Medical Assistant. See para 0288).  
As to claim 44,
Rapaport teaches the respectively stored collections of one or more topic hints include common meta-tag hints [[ 455b, 317a ] ] that are popularly provided in the CFi's of average ones of the users whose topic lookup mechanisms touch upon the respective first data objects (Rapaport, para 0680, the Medical Provider can choose to automatically have all Alerts of a specific Topic or Topic Category be placed directly in delegation box 1049; thus, e.g., all Alerted Health Maintenance Interviews could be placed directly in box 1049. In an embodiment, such Interviews could be color coded or otherwise tagged (i.e., meta-tag hints) to indicate that they were automatically placed in box 1049 without prior Medical Provider review).  

As to claim 45,
Rapaport teaches the respectively stored collections of one or more topic hints include common dominant word hints [[ 456, 320c ]] that are popularly provided in the CFi's of average ones of the users whose topic lookup mechanisms touch upon the respective first data objects (Rapaport, para 0275, an Interview Dialog may use the Topic Dialog's Rules to offer prompts and phrases that are specific to the Target's language.  A Target Person's Language Preference Attribute may be used to determine which language prompts to use.  If a Person doesn't have this Attribute specified under the Person's Attributes (for example, 361 or 371 of FIG. 3B), then the Topic or Application Attribute, `Default Language Preference,` may be automatically used in the stated order of precedence.  If these are vacant, then a System language preference may be used; if this is vacant, English may be used as the System default language).  

As to claim 46,
Rapaport teaches said maintaining of the first data objects includes maintaining respectively stored and system modifiable logical links [[ 457 ]] between parent and respective child node representing ones of the given first data objects (Rapaport, para 0269, Priority Adjustment Rules: The Topic may have priority Adjustment Rules that affect the Delivery priority of each Interview's Dialog. These rules may be used to adjust priorities in response to the Topic's priority, the priority of the associated Application, and Attribute values).  

As to claim 47,
Rapaport teaches said maintaining of the first data objects includes maintaining respectively stored and system modifiable logical links [[ 458 ]] between parent and respective distant progeny node representing ones of the given first data objects (Rapaport, para 0689, Each Application (e.g., representing an SPO or an arbitrary association of one or more persons) can establish for itself (or inherit a default value from the System for) a base, Alert priority (1082) for each kind of Alert-summarizing Note. For example, a clinic that services older patients may assign a base priority of 80 (on a scale of 0-99) to "ChestPain" and to "Cough" whereas a clinic that services children may assign a base priority of 30 to "Cough". The System may then automatically increase or decrease the actual priority value of a given alert, relative to its initial base value, in response to priority adjusting rules that take into account one or more factors such as: Action requested (1088), Patient attributes, MSP attributes, Topic attributes, and so forth (see input factors box 1066).
  48: (Canceled).  
As to claim 49,
Rapaport teaches said maintaining of the first data objects includes maintaining respectively stored and topic space wise unique ones of positioning coordinates [[ 450pc ] ] in a given topic space for substantially all of the first data objects (Rapaport, para 0806, a Topic Dialog can contain a rule which may be used by the System for monitoring health where the rule involves the relative percent change of the pulse rate under different, standardized exercise loads. Information for this can also be recorded and used by the System as an indirect monitor of cardiac health over time. Thus, if a Patient exercised at a set treadmill speed and slope with an average pulse rate of P1, and by increasing the rate and or slope to another set of standard values had an increase in pulse to an average steady state rate of P2, the measure reported for the index of health status could be automatically evaluated by the System with a status defining rule of the form: Status at a given time=(Constant).times.(P2-P1)/Pav [0807] where Pav=(P2+P1)/2. Such a rule could automatically produce various actions by the System, such as setting of various alert(s) and changing of one or more Delivery Strategies, based on pre-specified ranges).  
50-80: (Canceled).  
As to claim 81,
(Rapaport, para 0230, 368, detecting information regarding vital completion deadline is missed with para 0368 for automatically compares the uploaded test result values with the normal ranges in the System associated with the Lab Tech named Sam Houston and finds the LDL level outside of the corresponding normal range.  As a consequence, the NeedsReview Property of the resulting Interview is set to "True," and a synopsis of the Interview is sent to the Medical Service Provider's Alert Summary Screen), the method comprising:
(a) automatically repeatedly determining one or more demographic attributes of respective, information contributing users of the machine system whose respective visitations to a respective cognition representing node maintained by the machine system and/or to a respective information exchange forum maintained by the machine system brings contributable data to the respectively visited node and/or forum as part of informational content automatically brought with the visitation due to node and forum maintaining operations of the machine system (Rapaport, para 0210-0211, A System in accordance with the current disclosure includes Health Maintenance follow up means which can automatically schedule for the delivery of Interview Dialogs that serve as Health Maintenance reminders, where the scheduling may utilize Rules and Delivery Schedules responsive to one or more Patient Attributes. The timing and/or frequency of scheduled delivery can be determined by prespecified timing rules. In one embodiment this timing of delivery is made responsive to the Patient's age and/or other Attributes, and/or history of prior responses. An example of such Health Maintenance, Interview Scheduling Rules would be a reminder message that is automatically sent to Patients whose Attributes indicate they have emphysema and they are older than 50 and they have had pneumococcus vaccinations more than 5 years ago, where the reminder text includes an advisement to obtain a flu shot and a pneumococcus vaccination…. The Delivery Strategy for this message could be set for periodic instantiation every two weeks and a Retrieval Alert set for 7 days and an Information Alert set if the glucose value entered by the patient was more than 140 mgm percent); and 
(b) automatically associating with a given item of contributable data, the determined demographic attributes of the respective, one or more information contributing users whose visitations automatically brought the respective item of contributable data to the respectively visited node and/or forum (Rapaport, para 0210-0211, A System in accordance with the present disclosure may include a Progress follow-up means that automatically, and usually periodically, instantiates one or more Interviews for gathering Patient quantitative data from a respective patient so that the System can use such requested data to automatically monitor the Patient's progress. The lack of a timely response and/or receipt of responses that indicate deteriorating health status, where such indications may be automatically determined from machine-implemented use of pre-defined, Progress follow up rules should trigger alerts).  

As to claim 82,
Rapaport teaches an automated method for creating a community of users who are currently or recently focusing on a common cognition (Rapaport, para 0693, In addition, or as an alternative to searching for Patients according to name and/or ID, various Patient Attributes such as age, weight, height, sex, chronic diseases, etc. may be used to selectively find and list Patients with corresponding attributes and/or to assign such found Patients to Interview Groups so that corresponding Interviews may be formulated for and sent to members of the formed Groups. In one embodiment, data-entry region 1111 has a first pull-down menu for allowing one-click selection of a first Patient /Group Attribute (such as, Has Diabetes), the method comprising:  
-8- Attorney Docket No. RAPA-01732US2 rapa/1732us2/1732us2-Prelim-Amend-2(a) automatically repeatedly determining likely cognitions of current or recent focus of respective online users of a machine system, the cognitions being respectively represented by respective cognition-representing data objects stored by the machine system, the determining of likely cognitions of current or recent focus including automatically repeatedly determining that respective clues gathered about current or recent states of the respective users correspond to respective ones of the cognition-representing data objects (Rapaport, para 0693, In addition, or as an alternative to searching for Patients according to name and/or ID, various Patient Attributes such as age, weight, height, sex, chronic diseases, etc. may be used to selectively find and list Patients with corresponding attributes and/or to assign such found Patients to Interview Groups so that corresponding Interviews may be formulated for and sent to members of the formed Groups. In one embodiment, data-entry region 1111 has a first pull-down menu for allowing one-click selection of a first Patient /Group Attribute (such as, Has Diabetes. The so named and formed Group may be called up later for other uses besides sending a personalized, Group Interview to its individual members with para 0435 for the Pattern-Driven Interviews Instantiating Agent 432 automatically and periodically loads each Agent Interview Instantiation Rule into memory and if the Pattern-Driven Interviews Instantiating Agent 432 finds that the Next Fire Time is less than the current time, and the Pattern-Driven Interviews Instantiating Agent 432 then performs the following steps: [0436] a. For each of the Application(s) listed in Part (i) of the Agent Interview Instantiation Rule, create a set of Patients where the Relationship Role exists.  [0437] b. From the set, remove Patients who do not have each proper value for the Patient Attribute, including, if applicable, Sex Attribute, that falls within each Person Attribute Qualifying Range.  [0438] c. From the set, remove Patients who are not within the Age of Person Qualifier range [0439] d. From the set, remove Patients who are not within the Calendar Date Qualifier range [0440] e. For each Person in the set [0441] i. Instantiate an Interview if Topic Rules allow.  [0442] ii.  Use the Topic Rules to [0443] 1.  Set Alerts, if any.  [0444] 2.  Set Priorities for each Interview Dialog for the Interview [0445] 3.  Set the Delivery Schedule for each Interview Dialog for the Interview [0446] 4.  Set the NeedsReview Property of the Interview to "False." [0447] 5.  Create relationships with Persons to the Interview including Primary Care Provider [0448] 6.  Use the Interview Instantiation rules, if they exist, to modify Interview Attributes [0449] f. Use Next Fire Time Determination Logic to set the Next Fire Time value for the Agent Interview Instantiation Rule.  [0450] g. Increment the Last Fired Date to now); and 
(b) automatically recommending to two or more of the online users whose likely cognitions are determined to currently or recently correspond to a same one of the cognition- representing data objects that they join with one another and/or into an ongoing forum where the forum has other users who have been determined to be likely currently or recently focusing on a same cognition represented by the same one of the cognition-representing data objects (Rapaport, para 0693, In addition, or as an alternative to searching for Patients according to name and/or ID, various Patient Attributes such as age, weight, height, sex, chronic diseases, etc. may be used to selectively find and list Patients with corresponding attributes and/or to assign such found Patients to Interview Groups so that corresponding Interviews may be formulated for and sent to members of the formed Groups. In one embodiment, data-entry region 1111 has a first pull-down menu for allowing one-click selection of a first Patient /Group Attribute (such as, Has Diabetes. The so named and formed Group may be called up later for other uses besides sending a personalized, Group Interview to its individual members).  
As to claim 83,
Rapaport teaches the cognition-representing data objects include topic-representing data objects organized hierarchically and/or spatially within a cognitions representing space (Rapaport, para 0483, Each Topic Dialog may have an InterDialog Time Gap that specifies the minimum time before a next Interview Dialog can be delivered after the given Interview Dialog has been delivered. The InterDialog gap serves to prevent overlapping of Interview Dialog Deliveries, and also to make sure a proper minimum time exists between Interview Dialog Deliveries as may be appropriate. If a given Topic has only one Topic Dialog, then it does not need to have a corresponding InterDialog Time Gap Value. Also, in one embodiment, the last Topic Dialog in a Topic Dialog Collection has no InterDialog Time Gap).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Stefik et al. (US 20100191742 A1) discloses a system and method for managing user attention by detecting hot topics in social indexes.  Articles of digital information and at least one 
The reference Rennison et al. (US 6154213 A) discloses an intuitive, immersive, movement-based interface and system provides for navigating through large collections of multidimensional information.  The interface allows users to navigate through large document collections by maintaining a constant density of visual information presented on a display device to the user at any given moment of time.  The document collection is organized in an immersive information space, containing various levels of topics and related documents.  At each level within the immersive information space contextual information is presented to the user.  The contextual information consists of a semantic scale and a pathway to the information they are viewing.  An information structure represents the immersive information space of documents.  The information structure consists of a collection of documents, and a graph of topics that describe the relationships between the documents.  The graph of topics consists of topic nodes that each contain 1) a set of documents that are about that topic, and 2) a set of links to other topics in the structure.  The links represent relationships between topics, and indirectly, relationships between the documents.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/24/2021

/NARGIS SULTANA/Examiner, Art Unit 2164